DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant's arguments filed 1 March 2022 regarding the 35 USC 112(b) rejections directed to the term “about” have been fully considered but they are not persuasive. Applicants argue that the term “about” does not render the associated limitations indefinite since the limitations can be determined by the methods disclosed in the specification. However, this argument is not persuasive. In particular, while the specification does teach methods for determining the values of the recited limitations, the specification does not provide any guidance regarding the variation is these values encompassed by the term “about”. For instance, with regard to amended claim 1, the specification does teach how to determine the value of the S/V ratio, and an S/V ratio of greater than 180 m-1 could be readily measured. However, there is no guidance with regard to what is and is not intended to be encompassed by the term “about”. For instance, one of ordinary skill in the art would not be fairly informed if a value of 179 m-1, 175 m-1 or 150 m-1 would be encompassed by the recited range of greater than about 180 m-1 for the instant disclosure. The same applies to the energy density of about 0.5 J/mm to about 5 J/mm and less than about 4.5 J/mm. For instance, is 5.1 J/mm intended to be encompassed by the claims? Absent such guidance, one of ordinary skill in the art is left guessing with regard to claim scope and the claims are indefinite. 

4.	Applicant’s arguments, see page 6, lines 1-4, filed 1 March 2022, with respect to the 35 USC 112(b) rejections of claims 8 and 12 have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 8 and 12 have been withdrawn in view of the amendments to the claims. 

5.	Applicant’s arguments, see page 6, lines 5-22, filed 1 March 2022, with respect to the rejection(s) of claim(s) 1 and 4-8 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Lynch and Dutra e Mello references.

6.	Applicant's arguments filed 1 March 2022 regarding the combination of the Lynch and Ogino references have been fully considered but they are not persuasive. Applicants argue that one of ordinary skill in the art would not combine the references as suggested since Ogino is directed to a moving bed separation apparatus. However, the Examiner does not agree. In particular, the Examiner notes that Ogino is relied upon for its teaching of an alternative amine that can used to absorb carbon dioxide. While Ogino is directed to a moving bed system, use of such a system would not dissuade one of ordinary skill for using the amine to absorb carbon dioxide in the Lynch system. This is particularly true since both Lynch and Ogino teach the amine being carried on a porous support. The Examiner especially notes that Applicants have not pointed out any specific reasons why a supported amine from a moving bed system could not be used in a stationary system such as in Lynch.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

7.	Applicant's arguments filed 1 March 2022 regarding the combination of the Lynch and Dutra e Mello references have been fully considered but they are not persuasive. Applicants argue that one of ordinary skill in the art would not combine the references as suggested since they are directed to supports obtained by dissimilar methods of manufacture. However, the Examiner does not agree. In particular, Dutra e Mello is relied upon for its teaching of a high volume to surface area to volume (S/V) ratio of a porous support for a liquid absorbent. While Dutra e Mello is directed to porous supports that are not additively manufactured, one of ordinary skill in the art would nevertheless recognize that the high S/V ratio would be beneficial in other porous supports, including those formed by additive manufacturing. The Examiner also notes that Dutra e Mello teaches an upper end (6000 m-1) of the range for S/V that is more than 30 times the lower end (180 m-1) of the instantly claimed range. While one of ordinary skill in the art may find it difficult to achieve this upper end (6000 m-1) of the disclosed range by additive manufacturing, more modest values overlapping the instantly claimed range should be must easier to achieve. This is especially true in view of the relatively low end of the range being claimed compared to the prior art range.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the high S/V ratio being obtained by using a laser with an energy density of less than 5 J/mm) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

8.	Applicant’s arguments, see page 9, line 15 to page 11, line 10, filed 1 March 2022, with respect to the 35 USC 103 rejections of claims 11, 12 and 19 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 11, 12 and 19 have been withdrawn. In particular, the Examiner agrees with Applicants arguments regarding the Okada et al. reference.

Claim Rejections - 35 USC § 112

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1, 3, 11, 12, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 1, 3, 11, 14 and 19 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The indefinite term renders the claimed surface area to volume ratio and the energy density unclear.
Claim 12 is likewise rejected due to its dependence from claim 11.

Claim Rejections - 35 USC § 103

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

12.	Claims 1, 3-8, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2019/0299293 A1) in view of Dutra e Mello et al. (US 2018/0361312 A1).
	
With regard to claims 1, 3 and 14, Lynch et al. discloses a species extraction apparatus comprising a body supporting a matrix structure (metal lattice 15) and an absorptive liquid (amine sorbent 14 or 16) for removing at least one species (carbon dioxide) from a working fluid (air) that contacts the matrix support structure at Figs. 1-20, the abstract and paragraphs [0053]-[0057].
Lynch et al. also discloses a method for liquid-based extraction comprising a forming an apparatus via additive manufacturing (see Fig. 21, the abstract and paragraphs [0051]-[0052] and [0061]), the apparatus comprising a body supporting a matrix structure (metal lattice 15), loading the apparatus with an absorptive liquid (amine sorbent 14 or 16) to form a loaded apparatus, and contacting the loaded apparatus with a working fluid (air), wherein mass transfer of at least one substance (carbon dioxide) in the working fluid occurs across the interface between the working fluid and the absorptive liquid at Figs. 1-21, the abstract and paragraphs [0051]-[0057] and [0061].
	Lynch et al. does not mention the surface area to volume ratio.
	Dutra e Mello et al. discloses providing a gas liquid contactor with a surface area to volume ratio of at least 150 m-1 or 200-6000 m-1 to provide a high surface area per unit volume at the abstract and paragraph [0052].
It would have been obvious to one of ordinary skill in the art to incorporate the surface area to volume ratio of Dutra e Mello et al. into the system of Lynch et al. to provide a high surface area per unit volume, as suggested by Dutra e Mello et al. at paragraph [0052].
The prior art ranges are seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 4, Lynch et al. further discloses a solid outer shell (12 or 18) encasing the matrix structure, the solid outer shell configured to channel and maintain flow of the working fluid inside the shell at Fig. 1.

	With regard to claims 5-7, Lynch et al. discloses the matrix comprising a plurality of cellular units, wherein the cellular units comprise hex prism laves phase units (see Figs. 18C-18E) or at least one of the other recited shapes (see Figs. 2-18F) at Figs. 2-18F.

	With regard to claim 8, Lynch et al. discloses the apparatus having a cylindrical external shape at Figs. 1 and 10.

With regard to claim 21, Lynch et al. further discloses a solid outer shell (12 or 18) encasing the matrix structure, the solid outer shell configured to channel and maintain flow of the working fluid inside the shell at Fig. 1.

13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2019/0299293 A1) in view of Dutra e Mello et al. (US 2018/0361312 A1), and further in view of Ogino et al. (US 2014/0331864 A1).
Lynch et al. discloses the at least one species being carbon dioxide and the absorptive liquid being a water-free amine at paragraphs [0053]-[0054].
	Lynch et al. does not disclose the amine being TEPA.
	Ogino et al. discloses using water-free TEPA on a porous support to absorb carbon dioxide at the abstract and paragraph [0025].
	It would have been obvious to one of ordinary skill in the art to incorporate the TEPA of Ogino et al. as the amine in the system of Lynch et al. to provide an amine that is known to be suitable for absorbing carbon dioxide, as suggested by Ogino et al. at paragraph [0025].

14.	Claims 9, 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2019/0299293 A1) in view of Dutra e Mello et al. (US 2018/0361312 A1), and further in view of Hedlund et al. (US 2016/0023187 A1).
Lynch et al. does not disclose pre-treatment of the body supporting a matrix structure.
Hedlund et al. discloses pre-treating a sintered metal or metal alloy porous support by calcination to remove impurities prior to subsequent processing at the abstract paragraphs [0100] and [0110].
It would have been obvious to one of ordinary skill in the art to incorporate the calcination pre-treatment of Hedlund et al. into the system of Lynch et al. to remove any impurities, as suggested by Hedlund et al. at paragraph [0110].
Selection of suitable calcination atmosphere, temperature and duration could be selected by one ordinarily skilled in the art without inventive effort to optimize processing. For instance, air could be used for convenience and lower cost and temperature and duration could be selected to ensure adequate impurity removal without causing damage.

15.	Claims 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2019/0299293 A1) in view of Ogino et al. (US 2014/0331864 A1), Dutra e Mello et al. (US 2018/0361312 A1) and Hedlund et al. (US 2016/0023187 A1).
Lynch et al. does not mention the performance index or the ratio of A1 to S.
However, Lynch et al. as modified by the secondary references discloses the recited apparatus. Accordingly, the modified apparatus is seen as inherently exhibiting the recited performance index and ratio of A1 to S since it is the same apparatus as instantly claimed.  See MPEP 2112.01(I).

Allowable Subject Matter

16.	Claims 11, 12 and 19  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
May 20, 2022